                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

MICHAEL JONES,

         Plaintiff,
                                                        Case No. 17-cv-907-jdp
    v.

DR. SYED, MS. MASHAK,
DR. HOFFMAN, NURSE-JANE DOE,
RADIOLOGIST-JOHN DOE,
and SYMPHONY DIAGNOSTIC
SERVICES NO. 1, LLC,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Hoffman, Syed, and Mashak under Rule 54(b) of the Federal Rules of

Civil Procedure, dismissing plaintiff’s claim against Nurse Jane Doe and dismissing

this case against the remaining defendants Symphony Diagnostic Services No. 1 LLC

and John Doe radiologist without prejudice.




         /s/                                                      8/22/2019
         Peter Oppeneer, Clerk of Court                           Date
